
	
		II
		111th CONGRESS
		1st Session
		S. 891
		IN THE SENATE OF THE UNITED STATES
		
			April 23, 2009
			Mr. Brownback (for
			 himself, Mr. Durbin, and
			 Mr. Feingold) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To require annual disclosure to the Securities and
		  Exchange Commission of activities involving columbite-tantalite, cassiterite,
		  and wolframite from the Democratic Republic of Congo, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Congo Conflict Minerals Act of
			 2009.
		2.FindingsCongress finds the following:
			(1)The Democratic
			 Republic of Congo was devastated by a civil war carried out in 1996 and 1997
			 and a war that began in 1998 and ended in 2003, which resulted in widespread
			 human rights violations and the intervention of multiple armed forces or armed
			 non-state actors from other countries in the region.
			(2)Despite the
			 signing of a peace agreement and subsequent withdrawal of foreign forces in
			 2003, the eastern region of the Democratic Republic of Congo has continued to
			 suffer from high levels of poverty, insecurity, and a culture of impunity, in
			 which illegal armed groups and military forces continue to commit widespread
			 human rights abuses.
			(3)According to a
			 study by the International Rescue Committee released in January 2008, conflict
			 and related humanitarian crisis in the Democratic Republic of Congo have
			 resulted in the deaths of an estimated 5,400,000 people since 1998 and continue
			 to cause as many as 45,000 deaths each month.
			(4)Sexual violence
			 and rape remain pervasive tools of warfare used by all parties in eastern
			 region of the Democratic Republic of Congo to terrorize and humiliate
			 communities, resulting in community break down which causes a decrease in the
			 ability of affected communities to resist control by illegal armed forces and a
			 loss of community access to minerals. Sexual violence and rape affect hundreds
			 of thousands of women and girls, frequently resulting in traumatic fistula,
			 other severe genital injuries, and long-term psychological trauma.
			(5)A report released
			 by the Government Accountability Office in December 2007 describes how the
			 mismanagement and illicit trade of extractive resources from the Democratic
			 Republic of Congo supports conflict between militias and armed domestic
			 factions in neighboring countries.
			(6)In October 2002,
			 the United Nations Group of Experts on the Democratic Republic of Congo called
			 on member states of the United Nations to adopt measures, consistent with the
			 guidelines established for multinational enterprises by the Organization for
			 Economic Co-operation and Development, to ensure that enterprises in their
			 jurisdiction do not abuse principles of conduct that they have adopted as a
			 matter of law.
			(7)In February 2008,
			 the United Nations Group of Experts on the Democratic Republic of Congo stated,
			 individuals and entities buying mineral output from areas of the eastern
			 part of the Democratic Republic of Congo with a strong rebel presence are
			 violating the sanctions regime when they do not exercise due diligence to
			 ensure their mineral purchases do not provide assistance to illegal armed
			 groups and defined due diligence as including the following:
				(A)Determining the
			 precise identity of the deposits from which the minerals they intend to
			 purchase have been mined.
				(B)Establishing
			 whether or not these deposits are controlled or taxed by illegal armed
			 groups.
				(C)Refusing to buy
			 minerals known to originate, or suspected to originate, from deposits
			 controlled or taxed by illegal armed groups.
				(8)In its final
			 report, released on December 12, 2008, the United Nations Group of Experts on
			 the Democratic Republic of the Congo found that official exports of
			 columbite-tantalite, cassiterite, wolframite, and gold are grossly undervalued
			 and that various illegal armed groups in the eastern region of the Democratic
			 Republic of Congo continue to profit greatly from these natural resources by
			 coercively exercising control over mining sites from where they are extracted
			 and locations along which they are transported for export.
			(9)United Nations
			 Security Council Resolution 1857, unanimously adopted on December 22,
			 2008—
				(A)broadens existing
			 sanctions relating to the Democratic Republic of Congo to include
			 individuals or entities supporting the illegal armed
			 groups . . . through illicit trade of natural resources,; and
				(B)encourages member
			 countries to ensure that companies handling minerals from the Democratic
			 Republic of Congo exercise due diligence on their suppliers.
				(10)Continued weak
			 governance in the Democratic Republic of Congo has allowed the illicit trade in
			 the minerals columbite-tantalite, cassiterite, wolframite, and gold to
			 flourish, which empowers illegal armed groups, undermines local development,
			 and results in a loss or misuse of tax revenue for the Government of the
			 Democratic Republic of Congo. The development of stronger governance and
			 economic institutions that support legitimate cross-border trade in such
			 minerals would—
				(A)help prevent the
			 exploitation of such minerals by illegal armed groups; and
				(B)enable the
			 hundreds of thousands of people who depend on such minerals for their
			 livelihoods to benefit from such minerals.
				(11)Metals derived
			 from columbite-tantalite, cassiterite, wolframite, and gold from the Democratic
			 Republic of Congo are used in diverse technological products sold worldwide,
			 including mobile telephones, laptop computers, and digital video
			 recorders.
			(12)In February
			 2009, the Electronic Industry Citizenship Coalition and the Global
			 e-Sustainability Initiative released a statement asserting that—
				(A)use by the
			 information communications technology industry of mined commodities that
			 support conflict in such countries as the Democratic Republic of Congo is
			 unacceptable; and
				(B)electronics
			 companies can and should uphold responsible practices in their operations and
			 work with suppliers to meet social and environmental standards with respect to
			 the raw materials used in the manufacture of their products.
				(13)Notwithstanding
			 the extensiveness of the supply chains of technological products and the
			 extensiveness of the processing stages for the metals derived from
			 columbite-tantalite, cassiterite, wolframite, and gold used in such products,
			 companies that create and sell products that include such metals have the
			 ability to influence the situation in the Democratic Republic of Congo
			 by—
				(A)exercising due
			 diligence in ensuring that their suppliers provide raw materials in a manner
			 that does not—
					(i)directly finance
			 armed conflict;
					(ii)result in labor
			 or human rights violations; or
					(iii)damage the
			 environment;
					(B)verifying—
					(i)the
			 country from which the minerals used to derive such metals originate;
					(ii)the identity of
			 the exporter of the minerals; and
					(iii)that all
			 appropriate tax payments are made; and
					(C)committing to
			 support mineral exporters from the Democratic Republic of Congo who—
					(i)fully disclose
			 their export payments; and
					(ii)certify that
			 their minerals do not—
						(I)directly finance
			 armed conflict;
						(II)result in labor
			 or human rights violations; or
						(III)damage the
			 environment.
						3.Statement of
			 policyIt is the policy of the
			 United States, as affirmed by the Democratic Republic of Congo Relief,
			 Security, and Development Promotion Act of 2006 (Public Law 109–456; 22 U.S.C.
			 2151 note) and consistent with United Nations Security Council Resolution 1857
			 (2008), to promote peace and security in the eastern Democratic Republic of
			 Congo by supporting efforts of the Government of the Democratic Republic of
			 Congo, other governments in the Great Lakes Region of Africa, and the
			 international community—
			(1)to monitor and stop commercial activities
			 involving the natural resources of the Democratic Republic of Congo that
			 contribute to illegal armed groups and human rights violations in the
			 Democratic Republic of Congo; and
			(2)to develop
			 stronger governance and economic institutions that can facilitate and improve
			 transparency in the cross-border trade involving the natural resources of the
			 Democratic Republic of Congo in order to reduce exploitation by illegal armed
			 groups and promote local and regional development.
			4.Investigation,
			 reports, and strategy regarding columbite-tantalite, cassiterite, wolframite,
			 gold, and human rights abuses in the Democratic Republic of Congo
			(a)Support of
			 mandate of United Nations Group of Experts on the Democratic Republic of
			 CongoThe President, acting through the Secretary of State, the
			 United States Permanent Representative to the United Nations, and other
			 appropriate United States Government officials, shall use the voice and vote of
			 the United States at the United Nations Security Council to renew the mandate
			 and strengthen the capacity of the United Nations Group of Experts on the
			 Democratic Republic of Congo to investigate links between natural resources and
			 the financing of illegal armed groups, and ensure that the Group of Experts'
			 recommendations are given serious consideration.
			(b)Map of
			 mineral-rich zones and armed groups in Democratic Republic of Congo
				(1)In
			 generalNot later than 120 days after the date of the enactment
			 of this Act, the Secretary of State shall, consistent with the recommendation
			 from the United Nations Group of Experts on the Democratic Republic of Congo in
			 their December 2008 report, work with other member states of the United Nations
			 and local and international nongovernmental organizations—
					(A)to produce a map
			 of mineral-rich zones and armed groups in the eastern region of the Democratic
			 Republic of Congo; and
					(B)to make such map
			 available to the public.
					(2)UpdatesThe
			 Secretary of State shall update the map required by paragraph (1) not less
			 frequently than once every 180 days until the Secretary of State certifies that
			 no armed party to any ongoing armed conflict in the Democratic Republic of
			 Congo or any other country is involved in the mining, sale, or export of
			 columbite-tantalite, cassiterite, wolframite, or gold, or the control thereof,
			 or derives benefits from such activities.
				(c)Guidance for
			 commercial entitiesThe Secretary of State shall, consistent with
			 the recommendation from the United Nations Group of Experts on the Democratic
			 Republic of Congo in their December 2008 report, work with other member states
			 of the United Nations and local and international nongovernmental organizations
			 to provide guidance to commercial entities seeking to exercise due diligence on
			 their suppliers to ensure that the raw materials used in their products do
			 not—
				(1)directly finance
			 armed conflict;
				(2)result in labor
			 or human rights violations; or
				(3)damage the
			 environment.
				(d)Strategy
				(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of State shall, working with the Administrator of
			 the United States Agency for International Development, submit to the
			 appropriate congressional committees a strategy to address the linkages that
			 exist between human rights abuses, armed groups, and the mining of
			 columbite-tantalite, cassiterite, wolframite, and gold in the Democratic
			 Republic of Congo.
				(2)ContentsThe
			 strategy required by paragraph (1) shall include the following:
					(A)A plan to assist
			 the Government of the Democratic Republic of Congo and other governments in the
			 region in establishing and effectively implementing the necessary frameworks
			 and institutions to formalize and improve transparency in the trade of
			 columbite-tantalite, cassiterite, wolframite, and gold.
					(B)An outline of
			 assistance currently being provided and an assessment of future assistance that
			 could be provided by the Government of the United States to help the Government
			 of the Democratic Republic of Congo strengthen the management and export of
			 natural resources in the eastern region of the Democratic Republic of
			 Congo.
					(C)A description of
			 punitive measures that could be taken against individuals or entities whose
			 commercial activities are supporting illegal armed groups and human rights
			 violations in eastern Democratic Republic of Congo.
					(e)Annual human
			 rights reportsIn preparing those portions of the annual Country
			 Reports on Human Rights Practices relating to the Democratic Republic of Congo
			 or countries that share a border with the Democratic Republic of Congo, the
			 Secretary of State shall ensure that such reports include a description of any
			 instances or patterns of practice that indicate that the extraction and
			 cross-border trade in columbite-tantalite, cassiterite, wolframite, or gold has
			 negatively affected human rights conditions or supported specific human rights
			 violations, sexual or gender-based violence, or labor abuses in the eastern
			 region of the Democratic Republic of Congo, during the period covered by each
			 report.
			(f)Annual
			 Organization for Economic Co-operation and Development investment committee
			 reportIn preparing the United States’ annual report to the
			 Organization for Economic Co-operation and Development Investment Committee,
			 the Secretary of State shall include a description of efforts by the United
			 States to ensure, consistent with the Organization for Economic Co-operation
			 and Development Guidelines for Multinational Enterprises, that enterprises
			 under United States jurisdiction are exercising due diligence to ensure that
			 their purchases of minerals or metals are not originating from mines and
			 trading routes that are used to finance or benefit illegal armed groups in the
			 Democratic Republic of Congo.
			(g)Authorization
			 of appropriationsThere is authorized to be appropriated to the
			 Secretary of State for fiscal year 2010 such sums as may be necessary for the
			 Secretary to carry out the provisions of this section.
			(h)DefinitionsIn
			 this section:
				(1)Appropriate congressional
			 committeesThe term
			 appropriate congressional committees means—
					(A)the Committee on Appropriations, the
			 Committee on Foreign Relations, and the Committee on Banking, Housing, and
			 Urban Affairs of the Senate; and
					(B)the Committee on Appropriations, the
			 Committee on Foreign Affairs, and the Committee on Financial Services of the
			 House of Representatives.
					(2)Human Rights
			 ReportsThe term Human
			 Rights Reports means all reports submitted by the Secretary of State to
			 Congress under sections 116 and 502B of the Foreign Assistance Act of 1961 (22
			 U.S.C. 2151n and 2304).
				5.Disclosure to Securities and Exchange
			 Commission of activities relating to columbite-tantalite, cassiterite, and
			 wolframite industriesSection
			 13 of the Securities Exchange Act of 1934 (15 U.S.C. 78m) is amended by adding
			 at the end the following new subsection:
			
				(m)Disclosure to Commission of activities
				relating to columbite-tantalite, cassiterite, and wolframite
				industries
					(1)In generalNot later than 180
				days after the date of enactment of this subsection, the Commission shall
				promulgate rules requiring any person described in paragraph (2)—
						(A)to disclose
				annually to the Commission the country of origin of columbite-tantalite,
				cassiterite, or wolframite related to any of the activities described in
				paragraph (3); and
						(B)if disclosure is
				required under subparagraph (A) and the country of origin disclosed under
				subparagraph (A) is the Democratic Republic of Congo or an adjoining country,
				to disclose annually to the Commission the mine of origin of such
				columbite-tantalite, cassiterite, and wolframite.
						(2)Person describedA person is described in this paragraph if
				the person—
						(A)is required to file reports to the
				Commission under subsection (a); and
						(B)either—
							(i)engages in activities described in
				paragraph (3); or
							(ii)controls a person that engages in
				activities described in paragraph (3).
							(3)Activities describedAn activity described in this paragraph
				is—
						(A)the commercial exploration, extraction,
				importation, exportation, or sale of columbite-tantalite, cassiterite, or
				wolframite; or
						(B)the use of such
				minerals, derivatives of such minerals, components that include such minerals,
				or components that include derivatives of such minerals in the manufacture of a
				product for sale.
						(4)Revisions and waiversThe
				Commission may revise or temporarily waive the requirements described in
				paragraph (1) if the Commission determines that such revision or waiver
				is—
						(A)necessary for the
				protection of investors; and
						(B)in the public
				interest.
						(5)Termination of disclosure
				requirementsThe disclosure
				requirements of this subsection shall terminate if the President—
						(A)determines that—
							(i)no armed party to any ongoing armed
				conflict in the Democratic Republic of Congo or any other country—
								(I)is involved in an activity described in
				paragraph (3)(A) with respect to columbite-tantalite, cassiterite, or
				wolframite; or
								(II)derives benefits from such activity;
				or
								(ii)a regional framework has been established
				and effectively implemented to monitor and regulate the activities described in
				paragraph (3)(A) with respect to columbite-tantalite, cassiterite, or
				wolframite in the Democratic Republic of Congo so that such activities do not
				finance or benefit illegal armed groups; and
							(B)notifies the Commission of the
				determination under subparagraph (A).
						(6)Authorization
				of appropriationsThere is authorized to be appropriated to the
				Commission for fiscal year 2010 such sums as may be necessary for the
				Commission to carry out the provisions of this subsection.
					(7)DefinitionsIn this subsection, the following
				definitions shall apply:
						(A)Adjoining
				countryThe term adjoining country, with respect to
				the Democratic Republic of Congo, means a country that shares an
				internationally recognized border with the Democractic Republic of
				Congo.
						(B)ControlThe term control means—
							(i)in the case of a corporation, ownership of
				at least 50 percent of the voting stock of the corporation; and
							(ii)in the case of any other entity, ownership
				of interests representing at least 50 percent of the voting capital of the
				entity.
							(C)Foreign
				personThe term foreign
				person means a person—
							(i)in the case of an individual, who is an
				alien as such term is defined in section 101(a) of the Immigration and
				Nationality Act (8 U.S.C. 1101(a)); or
							(ii)in the case of a partnership, corporation,
				or other entity, that is organized under the laws of a foreign country or that
				has its principal place of business in a foreign country.
							(D)PersonThe term
				person has the meaning given the term in section 3(a) but does not
				include—
							(i)any foreign nongovernmental organization
				that—
								(I)has consultative status with the United
				Nations Economic and Social Council; or
								(II)has been accredited by a department or
				specialized agency of the United Nations; or
								(ii)a foreign person whose business activities
				are strictly limited to providing goods and services that are—
								(I)intended to relieve human suffering;
								(II)intended to promote welfare, health,
				religious, or spiritual activities;
								(III)used for educational or humanitarian
				purposes;
								(IV)used for journalistic activities; or
								(V)used for such other purposes as the
				Secretary of State may determine serve the foreign policy interests of the
				United
				States.
								.
		6.Sense of
			 Congress on assistance for affected communities and sustainable
			 livelihoods
			(a)Sense of
			 Congress on assistance for affected communitiesIt is the sense of Congress that the
			 Administrator of the United States Agency for International Development should
			 expand and better coordinate programs to assist and empower communities in the
			 eastern Democratic Republic of Congo whose livelihoods depend on the mineral
			 trade, particularly—
				(1)communities affected by sexual and
			 gender-based violence; and
				(2)individuals
			 displaced by violence.
				(b)Sense of
			 Congress on future year fundingIt is the sense of Congress that
			 the Secretary of State and the Administrator should work with the appropriate
			 congressional committees to increase assistance in fiscal years beginning after
			 fiscal year 2009 for communities affected by violence in the Democratic
			 Republic of Congo, specifically—
				(1)to provide
			 medical treatment, psychological support, and rehabilitation assistance for
			 survivors of sexual and gender-based violence;
				(2)to provide
			 humanitarian relief and basic services to people displaced by violence;
				(3)to improve living
			 conditions and livelihood prospects for artisanal miners and mine workers;
			 and
				(4)to alleviate
			 poverty by reconstructing infrastructure and revitalizing agricultural
			 production.
				(c)Sense of
			 Congress on coordination of assistanceIt is the sense of
			 Congress that the United States should work with other countries, on a
			 bilateral and multilateral basis—
				(1)to increase
			 protection and services for communities in the eastern Democratic Republic of
			 Congo at risk of human rights violations associated with the mineral trade,
			 particularly women and girls;
				(2)to strengthen the
			 management and trade of natural resources in the Democratic Republic of Congo;
			 and
				(3)to improve the
			 conditions and livelihood prospects of artisan miners and mine workers.
				7.ReportNot later than 2 years after the date of the
			 enactment of this Act, the Comptroller General of the United States shall
			 submit to Congress a report that includes the following:
			(1)An assessment of the effectiveness of the
			 provisions of this Act and section 13(m) of the Securities Exchange Act of 1934
			 (15 U.S.C. 78m(m)), as added by section 5, in promoting peace and security in
			 accordance with section 3.
			(2)A description of the problems, if any,
			 encountered by the President, officials described in section 4(a), the
			 Securities and Exchange Commission, and the Administrator of the United States
			 Agency for International Development in carrying out the provisions of this Act
			 and such section 13(m).
			(3)A description of
			 the adverse impacts of carrying out the provisions of this Act and such section
			 13(m), if any, on communities in the eastern Democratic Republic of
			 Congo.
			(4)Recommendations
			 for legislative or regulatory actions that can be taken—
				(A)to improve the
			 effectiveness of the provisions of this Act and such section 13(m) to promote
			 peace and security in accordance with section 3;
				(B)to resolve the
			 problems described pursuant to paragraph (2), if any; and
				(C)to mitigate the
			 adverse impacts described pursuant paragraph (3), if any.
				
